People v Williams (2017 NY Slip Op 06004)





People v Williams


2017 NY Slip Op 06004


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107893

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent, 
vRASHAWN N. WILLIAMS, Appellant.

Calendar Date: June 12, 2017

Before: Lynch, J.P., Rose, Devine, Rumsey and Pritzker, JJ.


John R. Trice, Elmira, for appellant.
Stephen K. Cornwell Jr., District Attorney, Binghamton (Stephen D. Ferri of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 3, 2015, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to robbery in the second degree and was sentenced, as a second violent felony offender, to a prison term of nine years, followed by five years of postrelease supervision. Defendant's sole contention on appeal is that the sentence imposed was harsh and excessive when considering his difficult childhood and addiction to marihuana. We disagree. The sentence, which was well within the statutory range (see Penal Law §§ 70.02 [1] [b]; 70.04 [2], [3] [b]), was in accord with the plea agreement. Defendant engaged the help of his 17-year-old son, who was armed with a weapon, in the commission of the instant offense and has a lengthy criminal history. As such,
we find no abuse of discretion or extraordinary circumstances to warrant a reduction of the agreed-upon sentence (see People v Kerwin, 117 AD3d 1097, 1098 [2014]; People v Sipe, 7 AD3d 827, 827 [2004]).
Lynch, J.P., Rose, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.